Citation Nr: 0120109	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  99-23 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the claim of service connection for an 
acquired psychiatric disorder.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from November 5, 1973 to 
December 13, 1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision by the RO.  

The veteran testified at a video conference hearing before 
the undersigned Member of the Board in June 2001.  



FINDINGS OF FACT

1.  In July 1978, the RO denied the veteran's original claim 
of service connection for a psychiatric disorder, but he did 
not appeal in a timely fashion from that decision.  

2.  New evidence has been presented since the July 1978 
decision which bears directly and substantially on the 
veteran's claim of service connection for a psychiatric 
disorder and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the July 
1978 decision to reopen the claim of service connection for 
service connection for an acquired psychiatric disorder.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.104, 3.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from November 5, 1973 to 
December 13, 1973.  

Following his discharge from service, the veteran filed his 
original claim of service connection for a psychiatric 
disorder in June 1978.  At that time, the evidence of record 
showed that, during basic training, the veteran presented to 
the hospital in a confused, disoriented state.  The diagnosis 
was that of reactive confusion, acute, severe; manifested by 
disorientation, confusion, impaired memory, stress-routine 
military duties, predisposition unknown.  

In a July 1978 decision, the RO denied service connection for 
a nervous condition based on a finding that the veteran's 
paranoid schizophrenia pre-existed service and was not 
aggravated therein.  The veteran was provided notice of his 
procedural and appellate rights; however he did not perfect 
his appeal.  Thus, the July 1978 decision denying service 
connection for a nervous condition is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 3.104 (2000).

Thereafter, in letters dated June 1984, March 1986, May 1987 
and October 1987, the RO denied the veteran's attempt to 
reopen his claim of service connection for a psychiatric 
disorder.  

In July 1998, the veteran again attempted to reopen the claim 
of service connection for a psychiatric disorder.  In support 
of his claim, the veteran specifically pointed out that the 
previous diagnosis of schizophrenia was incorrect and that 
he, in fact, suffered from a bipolar disorder, not 
schizophrenia.  

The veteran also submitted several lay statements from pre-
service acquaintances and family members who all reported 
that the veteran's claimed nervous condition was not present 
prior to his enlistment in the military.  Finally, the 
veteran and his wife have asserted that the claimed 
psychiatric disorder did not pre-exist service and pointed 
out that there was no basis for that assumption.  

In January 1999, the RO again denied the veteran's attempt to 
reopen his claim of service connection for a psychiatric 
disorder.  The veteran timely appealed that determination.  
In this regard, the veteran testified at a video conference 
hearing before the undersigned Member of the Board in June 
2001.  The veteran testified that the manifestations of his 
claimed psychiatric disorder did not surface until basic 
training and that, as such, his claimed psychiatric disorder 
did not pre-exist service.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  

As noted hereinabove, the evidence added to the record since 
the RO's July 1978 decision consists of lay statements that 
the veteran did not have any symptoms of a psychiatric 
disability prior to his enlistment in the military.  In 
addition, the veteran and his spouse have alleged that the 
veteran's psychiatric disability was not paranoid 
schizophrenia, but rather bipolar disorder.  Finally, the 
veteran has testified that the manifestations of the 
veteran's psychiatric disability did not surface until after 
he began his basic training during active military service 
and that there was no basis or support for the RO assertions 
that the veteran's psychiatric disorder pre-existed service.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the July 1978 decision.  
Furthermore, the evidence is material as to question of 
service connection.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2000).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The Board is cognizant of the fact that the RO has not 
considered the issue of whether new and material evidence has 
been submitted in light of the new law.  Nonetheless, as the 
Board's decision is favorable, the veteran is not prejudiced 
by the Board's deciding the issue in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

At the outset, the Board again points out that on November 9, 
2000, the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the Court in Morton v. West, which 
held that the Secretary had no authority to provide 
assistance to a claimant whose claim was not "well 
grounded."  The bill also establishes a number of procedural 
requirements for VA in dealing with claims for benefits.  

The veteran should be asked in this regard to submit medical 
evidence to support these assertions that he suffers from 
current disability manifested by bipolar disorder due to 
disease or injury that was incurred in or aggravated by 
service.  

The Board finds that the veteran should be afforded a VA 
examination to include an opinion as to the likely etiology 
of the claimed bipolar disorder.  In addition, any other 
pertinent medical records should be obtained for review by 
the examiner in connection with the examination.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (2000).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a 
psychiatric disability, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran that 
have not been previously secured should 
be obtained and associated with the 
claims file.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
This should include asking him to provide 
all competent evidence to support his 
assertions that he suffers from bipolar 
disorder which was first manifest during 
basic training.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed psychiatric 
disorder.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
bipolar disorder.  Based on his/her 
review of the case, the examiner should 
provide an opinion, with adequate 
rationale, as to the likelihood that the 
veteran has current disability manifested 
by a bipolar disorder due to disease or 
injury that was incurred in or aggravated 
by service.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claim of service connection for a 
psychiatric disorder based on the 
evidentiary record in its entirety.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



